Citation Nr: 1134037	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for tinnitus.  Thereafter, the case was returned to the Board for further appellate action.

In April 2011, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was first manifested many years after service and is unrelated thereto.


CONCLUSIONS OF LAW

Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. §§ 5103, 5107(a).  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992)..  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from January 2002 to June 2009; statements, received in April 2009, from two former fellow servicemen; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  

In June 2011, VA examined the Veteran to determine the nature and etiology of any tinnitus found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report he experienced a high level of noise exposure while flying an open air cockpit biplane in service.  He is also competent to report the time when he first experience ringing in his ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

During his April 2011 hearing before the undersigned Veteran's Law Judge, the Veteran testified that his tinnitus was primarily the result of noise exposure while flying open cockpit biplanes during training in service.  He stated that he had not been issued any ear protection to reduce his noise exposure during that training.  He also stated that in the early 1970's, he had been diagnosed with tinnitus as a result of that exposure.  Therefore, he maintained that service connection for tinnitus was warranted.  

However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, service connection for tinnitus is not warranted, and the appeal will be denied.

A review of the evidence discloses that the Veteran had flight training in service in 1945.  It is reasonable to conclude that such training is commensurate with a high level of noise exposure.  Therefore, the Board finds that such exposure did, in fact occr.  However, such exposure, by itself, is not dispositive.  The salient question is whether the Veteran has a chronic, identifiable disorder as a result of that exposure.  In this case, he does not.  

A review of the Veteran's service treatment records, as well as the reports of his April 1943 service entrance examination and his May 1946 service separation examination, is negative for any complaints or clinical findings of tinnitus.  

The Veteran reports that he was first diagnosed with tinnitus in the early 1970's, approximately 25 years after his separation from service.  However, there is no objective evidence to corrorborate his report, and VA treatment records show that he was first reported to have a history of tinnitus in December 2007.  In any event, such evidence shows that tinnitus was first manifest many years after service.  Such a lengthy time frame without any clinical evidence of continuing symptomatology tends to militate against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Nevertheless, evidence of the Veteran's noise exposure in service and current reports of tinnitus were sufficient to trigger the need for a VA examination to determine the nature and etiology of that disorder.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

In June 2011, VA examined the Veteran to determine the nature and etiology of any tinnitus found to be present.  The examiner noted the Veteran's history of noise exposure in service and that he had been diagnosed with tinnitus in the 1970's.  However, the examiner also noted that the Veteran had a post-service history of noise exposure while hunting, target shooting, and working for the airlines.  The Veteran reportedly had worn hearing protection during his employment but suggested in his April 2007 claim, that he had fired weapons without ear protection.  

Following the examination, the examiner found that in addition to tinnitus, the Veteran had a hearing loss disability.  The examiner acknowledged that the exact cause of the Veteran's tinnitus was unknown but that it was likely associated with his hearing loss.  In this regard, she noted that tinnitus resulting from acoustic trauma often commenced immediately after the trauma, rather than many years after the trauma.  Therefore, she concluded that it was unlikely that the Veteran's tinnitus was the direct result of service.  

In sum, the Board finds that the only evidence of a nexus between the current tinnitus and any event in service comes from the Veteran.  As noted above, however, laymen are not competent to report such a nexus.  Moreover, there is competent evidence from the VA examiner which directly refutes the Veteran's contentions.  When considered with the lack of evidence for many years after service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Absent a nexus between the Veteran's current tinnitus and his noise exposure in service, he does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted, and the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


